Citation Nr: 0630744	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1973 to 
April 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2005 which, in pertinent 
part, remanded the case to the RO in order to provide the 
veteran with proper notice of what was needed to substantiate 
his increased rating claim.  In addition, the Board remanded 
the case to the RO in order to provide the veteran with an 
examination in order to acquire a medical opinion on the 
current severity of the veteran's service-connected 
callosities and hammertoes of both feet.  This matter was 
originally on appeal from the June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part continued a 
disability evaluation of 30 percent for callosities and 
hammertoes of both feet.

The Board notes that on April 21, 2006, the RO granted the 
veteran's claim for service connection for hepatitis C with a 
10 percent disability rating effective December 17, 2002.  
Because the veteran has not filed a notice of disagreement 
pertaining to the adequacy of the disability rating and 
service connection was granted for hepatitis C, the issue is 
fully resolved and not currently before the Board.

In April 2005, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's bilateral callosities and pes cavus with 
claw toe defects of both feet are manifested by moderate 
tender calluses on the plantar surface of both feet over the 
1st, 2nd, 4th and 5th distal metatarsals, bilateral clawtoe 
defects of the 2nd, 3rd, 4th and 5th toes not passively 
correctable, and pain on repetitive use.  

2.  The veteran's condition is not manifested by hallus 
valgus, bilateral flatfoot, abnormal posture, skin breakdown, 
functional limitations on standing and walking, objective 
evidence of painful motion, edema, instability or weakness.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, 4.7, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5276, 5278, 5282, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the December 2005 Remand, in January 2006 the 
veteran underwent a VA examination and the RO obtained a 
medical opinion on the current severity of the veteran's 
service-connected callosities and pes cavus with claw toe 
defects of both feet.  In addition, the veteran was given 
proper notice of what evidence was needed to substantiate his 
increased rating claim in a letter dated January 2006.  
Because the RO obtained a competent medical opinion on the 
severity of the veteran's bilateral foot condition and sent 
the veteran proper regulatory notice on how to substantiate 
his claim, the Board finds that there has been substantial 
compliance with the Board's December 2005 Remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999). 

The veteran maintains that an increase in disability rating 
is warranted due to the increase in the severity of his 
bilateral foot condition.  He has been in receipt of 
compensation for his bilateral foot condition since 1975.  
The disability has been evaluated at 10 percent from May 1, 
1975, to March 25, 1993, and at 30 percent from March 26, 
1993 to the present.  The Board finds that the medical 
evidence of record does not substantiate a disability rating 
in excess of 30 percent at any time from the date of the 
veteran's current claim filed on December 17, 2002, to the 
present under all applicable Diagnostic Codes.   

At the April 2005 travel Board hearing, the veteran alleges 
that his condition has worsened and increased in severity.  
He reports that he uses a razor to shave/cut off his calluses 
twice a week.  The veteran explained that if he does not 
shave his calluses his feet become very painful and that he 
can not even walk.  The veteran reported that the longer he 
stands during the day the worse his condition gets.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected bilateral foot disability was 
rated at 30 percent under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5276 for callosities, both feet, and 
Diagnostic Code 5282 for bilateral hammer toes.  The prior 
rating decisions noted that the condition was rated analogous 
to flat feet, since there is no code specific to callosities.  
See 38 C.F.R. § 4.20.  However, in light of the January 2006 
VA medical examination report, the RO recharacterized the 
veteran's condition and rated the veteran's bilateral foot 
condition under the relevant diagnostic code for pes cavus, 
Diagnostic Code 5278, as well as for "other" foot injuries 
under Diagnostic Code 5284.

Findings on recent VA orthopedic examinations discussed below 
indicate that a rating in excess of 30 percent is not 
warranted under applicable diagnostic codes.

In June 2003, a VA examiner found that the veteran has 
bilateral hammertoes and bilateral calluses.  The June 2003 
VA medical examination report indicated that the examiner 
noted that the veteran's hammertoes were rigid and not 
conducive to active or passive correction.  The examiner 
noted finely shaved calluses on the sole of the foot at the 
base of the forefoot bilaterally.  These areas are verbalized 
as painful.  The examiner found full range of motion 
bilaterally.  However, the examiner reported that the veteran 
experienced discomfort when tested with resistance in 
backward flexion.  Flat feet and hallus valgus were not 
noted.  The examiner found the following:

Veteran demonstrate[s] the inability to 
stand for more than a brief period of 
time without shoes present on feet.  He 
is observed to have an exaggerated gait 
when first noted walking into this 
office.  It is as though he is attempting 
to walk with the least amount of pressure 
to his feet.  Although he states that he 
wears a larger than required shoe, they 
are not observed to have unusual wear 
pattern on break down on inspection.  
Veteran is unable to demonstrate heel/toe 
standing.  Hammer toes are present on the 
MIP of the 2nd-4th toes...   

The VA examination conducted in January 2006 indicated that 
the veteran has bilateral clawtoes, not hammertoes, as had 
been previously diagnosed during the June 2003 examination.  
The examiner found bilateral clawtoes in the 2nd through 5th 
toes which are not passively correctable.  The examiner 
opined that these are associated with his pes cavus or high 
arch.  The examiner also found that the veteran does not have 
flat foot or hallus valgus.  The examiner found the 
following:

C.  Physical Examination (Objective 
Findings): On presenting today his gait 
is normal with no significant antalgic 
component.  Pain has the most significant 
impact on repetitive use, effects 
function only, not measurable.  There are 
no functional limitations on standing and 
walking.  There is no objective evidence 
of painful motion, edema, instability or 
weakness, but there is redness and 
swelling of the left second toe.  Motion 
in metatarsal/phalangeal joints and 
distal joints of great toes is normal.  

The examiner noted that the veteran has moderate tender 
calluses on the plantar surfaces of both feet.  The calluses 
were well trimmed, tender with no evidence of wart.  The 
examiner explained that there was no skin breakdown and no 
unusual shoe wear that would indicate abnormal weight 
barring.  Posture on standing was normal, however, the 
veteran refused to squat because of pain.  


The Board notes that Diagnostic Code 5276 is not applicable 
to the veteran's current situation because all examinations 
of record indicate that the veteran does not have bilateral 
flatfoot.  38 C.F.R. § 4.71, Diagnostic Code 5276.  To 
warrant a 50 percent rating under this code, the evidence 
would have to show pronounced flat feet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  None of these deformities 
are shown by the medical evidence.

The Board will first evaluate whether the RO appropriately 
determined that the veteran is not entitled to a disability 
rating in excess of 30 percent under Diagnostic Code 5278 
(Claw foot acquired).  Next, the Board will evaluate whether 
the veteran is entitled to an increased rating under 
Diagnostic Code 5284 (Foot injuries, other).

The veteran's bilateral pes cavus is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5278.  The schedular criteria under this regulation provides 
for a maximum 50 percent rating, the next higher rating, when 
there is bilateral marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities and a marked varus deformity.

The Board finds that the veteran is not entitled to a 50 
percent disability rating under Diagnostic Code 5278 because 
the veteran neither has all toes diagnosed as hammertoes nor 
a marked varus deformity.  Even though he reportedly has 
painful callosities, without the other deformities listed as 
warranting a higher rating, it simply cannot be granted. 

As for Diagnostic Code 5282, the maximum rating there is 10 
percent for all toes without claw foot.  Since the veteran 
has claw foot, the condition is more appropriately rated 
under Diagnostic Code 5278, discussed above.  In addition, 
even if the Board was to rate the veteran's bilateral foot 
disorder under Diagnostic Code 5284, the veteran would 
already be receiving the maximum rating (30 percent).  The 
Board notes that a 40 percent rating can not be awarded 
unless there is actual loss of the use of the foot.  
Accordingly, the severity of the veteran's bilateral foot 
disorder is appropriately rated at 30 percent.

The Board has considered rating the veteran's bilateral foot 
disability under the other diagnostic codes for rating foot 
disorders.  Since the findings on both VA examinations of 
record do not include flatfoot, atrophy of the musculature 
with disturbed circulation and weakness, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe or malunion of 
tarsal or metatarsal bones, DC's 5276-5277, 5279-5283 are not 
for application.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.
The evidence does not reflect additional disability due to 
pain and weakness.  The January 2006 VA examination found no 
functional limitations on standing and walking.  In addition, 
the 2006 examination found no objective evidence of painful 
motion, edema, instability or weakness.  It must also be 
noted that despite the veteran's complaints, recent VA 
medical records note his ability to ambulate, with normal 
gait, without any assistive devices.  The VA records for the 
last few years also show a complete lack of any complaints 
from the veteran concerning his feet.  In any event, the 
manifestations of pain have implicitly been taken into 
account under the veteran's current disability rating.  In 
sum, no further compensation is due under these criteria. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim because 
the veteran's callosities and pes cavus with claw toe defects 
of both feet warrants no higher than a 30 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107(b) is not applicable.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102.  Accordingly, the claim must be 
denied.



Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated January 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The January 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations, most recently in 
January 2006.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The January 2006 VA medical examination report is thorough 
and adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

 Entitlement to a disability rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


